DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 02/22/2022.
Claims 14 and 15 have been previously cancelled.
Claims 1-2, 4-13, & 16-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-2, 4-13, & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 12 recite a system and method in regards to a patient feedback system for providing a patient with feedback information relating to the use of a therapeutic device. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 12 recite, at least in part a method for treating a medical condition in a patient using a therapeutic device, said method comprising: receiving personal profile data of the patient, the personal profile data including a type of disease from which the patient suffers; storing reference profile data and reference device settings from a plurality of reference patients using therapeutic devices, the reference profile data for each reference patient including a type of disease from which the reference patient suffers, and wherein the reference device settings include at least one device parameter being indicative of how a therapeutic device of a reference patient is configured; comparing the personal profile data of the patient with the reference profile data of the reference patients in the database; determining a cohort for the patient from the plurality of reference patients based upon said comparison, wherein said cohort comprises a subset of the reference patients having reference profile data similar to the personal profile data of the patient and using similar or the same therapeutic devices as the patient data profile data of the patient, wherein the reference profile data similar to the personal profile data of the patient includes the type of disease, and wherein determining the cohort further includes determining for one of the at least one device parameter a statistical sample size representing a minimum number of reference patients in the cohort depending on a required granularity of said device parameter to allow determining statistically relevant feedback information being related to said device to the therapeutic device; and providing treatment to a patient with the therapeutic device being operated at the improved device settings. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving personal profile data of the patient, or, storing reference profile data and reference device settings from a plurality of reference patients using therapeutic devices) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements reference devices, monitoring devices, therapeutic devices, program code, and feedback information. These elements are broadly recited in the specification at, for example, page 2 which describes the therapeutic device. “Other examples for therapeutic devices of which a user himself has to choose at least part of the device settings may be found in the treatment of chronic diseases such as diabetes or others." This description further applies to the other devices described in the specification, as detailed in page 10. “A vital sign may, e.g., be determined by a vital sign monitoring device such as a heart-rate monitoring device, a 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include 
CLAIMS 2, 4-11, 13, & 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2, 4-11, 13, & 16-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Applicant has not submitted any amendments to attempt to overcome the 35 U.S.C. § 101 rejection. Examiner has previously detailed and outlined each step of the analysis, in the above rejection which thereby address the concerns presented by the Applicant in 
On page 8 of the Applicant’s remarks, Applicant argues, “In rejecting independent claims 1 and 12, in regard to the aforementioned Step 2A the Examiner contends that both claims "are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people" and cites the elements of "receiving personal profile data of the patient, or, storing reference profile data and reference device settings from a plurality of reference patients using therapeutic" as supposed evidence thereof. However, it is respectfully submitted that it is unclear, at best, what "activity" the Examiner feels is being organized and/or what "relationships or interactions between people" are being "managed". Instead, it is respectfully submitted that the Examiner has not established that the claim is in any way directed to an abstract idea and thus the Examiner has not met the burden of Step 2A. Accordingly, the 101 rejection should be withdrawn.” However, Examiner respectfully disagrees. The cited limitations can be conducted by an individual operating a generic computing device (receiving personal profile data of the patient while operating a generic computer), conducting an analysis (determining improved therapeutic device settings), and generating an output (the feedback information) based on the analysis, and thereafter transmitting the feedback information 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686